Citation Nr: 0819051	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  05-26 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for heart disease, 
claimed as due to ionizing radiation or asbestos.

2.  Entitlement to service connection for a neck condition, 
claimed as due to ionizing radiation or asbestos.

3.  Entitlement to service connection for prostate cancer, 
claimed as due to ionizing radiation or asbestos.  

4.  Entitlement to service connection for a lung condition, 
claimed as due to ionizing radiation or asbestos.  

5.  Entitlement to increased compensation for a low back 
strain, rated as 20 percent disabling prior to April 8, 2006, 
and subsequently rated as 40 percent disabling.  

6.  Entitlement to an increased rating for residuals of a 
cock-up deformity of the second left toe from post operative 
resection of the head and neck of the second metatarsal, 
currently rated as 30 percent disabling.  

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1956 to October 
1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Jackson, Mississippi Regional Office 
(RO).   

The issues of entitlement to service connection for prostate 
cancer and a lung disorder, entitlement to increased ratings 
for a low back strain and a left foot disability, and the 
claim for a total disability rating based on unemployability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.






FINDINGS OF FACT

1.  Heart disease was not present until many years after 
service, and there is no competent evidence that it may be 
related to an incident during service, to include the claimed 
radiation and asbestos exposures.

2.  A neck condition was not present until many years after 
service, and there is no competent evidence that it may be 
related to an incident during service, to include the claimed 
radiation and asbestos exposures.


CONCLUSIONS OF LAW

1.  Heart disease, claimed as due to ionizing radiation or 
asbestos, was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2007).

2.  A neck condition, claimed as due to ionizing radiation or 
asbestos, was not incurred in or aggravated by service, and 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to provide specific notification to the 
veteran and assist him with the development of evidence 
pursuant to the Veterans Claims Assistance Act (VCAA).  The 
Board finds that the content requirements of a notification 
letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Letters from the RO dated in May 2002, 
December 2003, March 2004, April 2004 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The letters 
specifically informed the veteran that he should submit any 
additional evidence that he had in his possession.  The 
August 2006 letter provided information regarding the 
potential assignment of ratings and effective dates in the 
event service connection is granted.  There was no prejudice 
resulting from the timing of the letters because veteran was 
afforded an appropriate period of time following the issuance 
of the letters to submit evidence, and his claims were 
subsequently readjudicated.  The VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  The Board concludes, therefore, that the 
appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has declined a hearing.  He was also 
afforded VA medical examinations, and appropriate medical 
opinions were provided.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

Service connection may be granted for disability because of a 
disease or injury that was incurred or aggravated by service.  
38 U.S.C.A. § 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.303.  If 
a chronic disorder such as cardiovascular disease is manifest 
to a compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  First, there are certain types of cancer which 
will be presumptively service connected for radiation-exposed 
veterans.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  The 
regulation states that, if the veteran has one of the 
radiogenic diseases, the case will be referred to the Under 
Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.  Third, 
direct service connection can be established by "show[ing] 
that the disease or malady was incurred during or aggravated 
by service, a task which includes the difficult burden of 
tracing causation to a condition or event during service."  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 1994).

The Board notes initially that heart disease and a neck 
condition are not disabilities which may be presumed to be 
due to radiation exposure under either 38 C.F.R. § 3.309 or 
3.311.  In addition, the veteran has not presented any 
competent evidence that current disabilities of the heart and 
neck may be related to any radiation exposure in service.  
Therefore, the claims may not be allowed on the basis that 
the heart and neck disabilities were due to radiation 
exposure.  

Regarding the contention that the claimed disabilities were 
caused by exposure to asbestos, the Board notes that there is 
no statute specifically addressing service connection for 
asbestos-related diseases, nor has the VA promulgated any 
specific regulations for these types of cases.  However, in 
1988 the VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See VA Department of Veterans Benefits 
(DVB) Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in the VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (January 31, 
1997) (hereinafter "M21-1").  In addition, an opinion by the 
VA General Counsel discussed the provisions of M21-1 
regarding asbestos claims and, in part, also concluded that 
medical nexus evidence was needed to establish a claim based 
on in-service asbestos exposure.  See VAOPGCPREC 4-00.

Based on the foregoing, the VA must analyze the veteran's 
claim for service connection for a disability that is related 
to asbestos exposure, under the established administrative 
protocols.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency 
period for asbestos- related diseases varies from 10 to 45 or 
more years between first exposure and development of disease.  
M21-1, Part VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997). An 
asbestos-related disease can develop from brief exposure to 
asbestos.  Id.

With asbestos-related claims, the Board must determine 
whether the development procedures applicable to such claims 
have been followed.  See Ashford v. Brown, 10 Vet. App. 120, 
124- 125 (1997) (while holding that the veteran's claim had 
been properly developed and adjudicated, the United States 
Court of Veteran's Court indicated that the Board should have 
specifically referenced the DVB Circular and discussed the 
RO's compliance with the claim-development procedures).

With these claims, the RO must determine whether military 
records demonstrate evidence of asbestos exposure during 
service, develop whether there was pre- service and/or post-
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information discussed above.  M21-1, Part VI, 
7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).

The radiographic changes that would be indicative of asbestos 
exposure include interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, and mesotheliomas of pleura and peritoneum.  M21-1, 
Part VI, 7.21(a)(1), p. 7-IV-3 (January 31, 1997).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  However, 
in the case of Dyment v. West, 13 Vet. App. 141, 145 (1999), 
the Court found that provisions in former paragraph 7.68 
(predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, 
did not create a presumption of exposure to asbestos.  
Medical nexus evidence is required in claims for asbestos 
related disease related to alleged asbestos exposure in 
service.  VA O.G.C. Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).

According to the veteran's form DD-214, the veteran's 
military occupational specialty was power plant operator.  
The veteran's attorney has presented articles indicating that 
power plant work may expose the worker to asbestos.  For the 
sake of analyzing the veteran's claims, the Board will accept 
the contention that the veteran was exposed to asbestos while 
doing his duties in service.  

The Board further notes, however, that service medical 
records are negative for any complaints, findings, or 
diagnosis of a disability due to asbestos exposure.  The 
report of a medical examination conducted upon separation 
from service in September 1959 shows that his heart, neck, 
and genitourinary system were normal.  

There is no evidence of any chronic problems involving the 
heart or neck within a year after separation from service.  
The report of a VA disability evaluation examination 
conducted in June 1960 shows that the only complaints 
pertained to the feet and a back condition.  

The earliest medical evidence pertaining to the claimed 
disabilities is from many years after service.  For example, 
a private medical record dated in March 1974 reflects that 
the veteran was treated for a possible myocardial infarction.  
However, neither that record, no any subsequent record, 
contains any medical opinion linking any of the claimed 
disabilities to service.  

The Board also notes that the veteran has not presented any 
history of continuity of symptomatology of the claimed 
disorders since service.  After a careful review of the 
record, the Board finds that the preponderance of the 
evidence is against entitlement to service connection.  The 
evidence shows that heart disease and a neck disorder were 
not present until many years after service, and there is no 
competent evidence that they may be related to an incident 
during service, to include the claimed asbestos exposure.  
Heart disease and a neck disorder claimed as due to ionizing 
radiation or asbestos, were not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in service.  


ORDER

1.  Service connection for heart disease, claimed as due to 
ionizing radiation or asbestos, is denied.

2.  Service connection for a neck condition, claimed as due 
to ionizing radiation or asbestos, is denied.




REMAND

Regarding the claim for service connection for prostate 
cancer, the Board notes that prostate cancer is included in a 
list of "radiogenic diseases" set forth in 38 C.F.R. 
§ 3.311(b) which will be service-connected provided that 
certain conditions specified in that regulation are met.  The 
regulation states that, if the veteran has one of the 
radiogenic diseases, a dose estimate will be obtained and the 
case will be referred to the Under Secretary for Benefits for 
review as to whether sound scientific medical evidence 
supports the conclusion that it is at least as likely as not 
that the veteran's disease resulted from radiation exposure 
during service.  A remand is required to accomplish that 
development.  In reaching this conclusion, the Board has 
noted that the veteran has failed to respond to a radiation 
exposure questionnaire; however, the development contemplated 
under § 3.311 is not contingent on action by the veteran.  

Regarding the claim for service connection for a lung 
disorder claimed as due to radiation or asbestos, the Board 
notes that the evidence which is currently of record includes 
a private X-ray report dated in August 2001 which indicates 
that chest X-rays revealed that the lung parenchyma had 
interstitial changes in the mid and lower lung zones 
bilaterally.  It was concluded that the changes were 
consistent with asbestos provided the subject's exposure 
history and period of latency are appropriate.  The private 
record is not adequate to provide a basis for allowing the 
claim, however, it is sufficient to raised a duty on the part 
of the VA to provide the veteran a respiratory examination 
for the purpose of determining whether he has lung disease 
which is related to any asbestos exposure during service.  
The Board notes that the VCAA requires that the VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  

Regarding the claims for increased ratings, the Board finds 
that further notification is required pursuant to the VCAA.  
In June 2004, the veteran received notice that he should show 
that his disability had worsened.  Significantly, however, in 
Vazquez-Flores v. Peake, 22 Vet App 37 (2008), the United 
States Court of Appeals for Veterans Claims (Court) 
established significant new requirements with respect to the 
content of the duty-to-assist notice which must be provided 
to a veteran who is seeking a higher rating.

With respect to increased rating claims, the Court found 
that, at a minimum, a 38 U.S.C. § 5103(a) notice requires 
that the Secretary notify the veteran that, to substantiate 
such a claim:
(1) the veteran must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the veteran's employment and daily life;  
(2) if the Diagnostic Code (DC) under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran;
(3) the veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and
(4) the notice must also provide examples of the types of 
medical and lay evidence that the veteran may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.
        
In the Vazquez-Flores case, the Court found that the VCAA 
notice that was provided to the veteran was inadequate.  VA 
only advised the veteran to submit evidence that shows that 
his disability had "gotten worse."  The Court in that case 
found that the notice provided was inadequate due to the 
confusing nature of the two notices, and the failure to 
explain that evidence is required to demonstrate the 
worsening of the service-connected condition and the effect 
of that worsening on the veteran's occupational and daily 
life, or to provide, at least in general terms, the criteria 
beyond the effect of the worsening of the disability upon the 
occupational and daily life that is necessary to be awarded 
the higher disability rating for the condition.

Accordingly, adequate section 5103(a) notice for the 
veteran's increased-compensation claims should have included, 
at a minimum, notification that he must either provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating the worsening of the disability and the effect 
of that worsening on his employment and daily life.  
Additionally, because at least some of the higher disability 
ratings authorized under the DC (and referenced DCs) under 
which his disabilities are rated are based on specific 
criteria beyond the obvious effect of the worsening of the 
disability and its effect upon his employment and daily life, 
the Secretary should have notified the veteran, at least in 
general terms, of the information and evidence necessary to 
establish these more specific criteria.

Applying these principles to the present case, the Board 
finds that although the veteran was previously provided a 
VCAA notification letter, it did not meet the requirements 
set forth in Vazquez-Flores v. Peake.  In fact, the letter in 
the present case contained virtually the same information 
which was found inadequate in Vazquez-Flores v. Peake.  A 
remand is required to correct this deficiency.

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must be provided to the 
veteran, including a description of the 
provisions of the VCAA, notice of the 
evidence required to substantiate the 
claim, and notice of the veteran's 
responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1). 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2007).

The notice letter must explain that 
evidence is required to demonstrate the 
worsening of the service-connected 
condition and the effect of that 
worsening on the veteran's occupational 
and daily life, or to provide, at least 
in general terms, the criteria beyond the 
effect of the worsening of the disability 
upon the occupational and daily life that 
is necessary to be awarded the higher 
disability rating for the condition (such 
as a specific measurement or test 
result).  In particular, the letter 
should include the rating criteria from 
the relevant diagnostic codes.  The 
veteran should then be afforded an 
appropriate period of time to respond.  
VA should attempt to obtain any 
additional evidence identified by the 
veteran.

2.  The RO should request a dose estimate 
from the Defense Threat Reduction Agency 
(DTRA).  The information contained in the 
letter to DTRA should include the 
regulation under which the request is 
made (38 C.F.R. § 3.311); the veteran's 
name, address and phone number; the 
veteran's branch of service and service 
number; the veteran's social security 
number; the veteran's organization or 
unit of assignment at the time of 
exposure; dates of assignment at the 
radiation-risk activity; a full 
description of the duties at the 
radiation risk activity (with enclosure 
of copies of the veteran's statements and 
other pertinent documents); and a 
description of the disease claimed, to 
include the location of all tumors.  See 
VBA Fast Letter 04-20.

3.  If exposure to any radiation is 
confirmed, the case should then be 
referred to the Under Secretary for 
Benefits to obtain an opinion as to 
whether sound scientific and medical 
evidence supports the conclusion that it 
is at least as likely as not that the 
veteran's prostate cancer resulted from 
exposure to ionizing radiation during 
active service.

4.  The veteran should be afforded a VA 
respiratory examination by a pulmonary 
specialist.  The claims folder should be 
made available to the examiner for 
review.  The examination report should 
include a summary of the relevant 
history, both in-service and post-
service.  The examination should include 
a chest X-ray any any other appropriate 
study.  The radiology report and the 
actual chest X-ray should be made 
available to the VA examiner for review.  
The examiner should offer an opinion as 
to whether any abnormality which is found 
on examination and/or on X-ray is 
attributable to exposure to asbestos in 
service.  The opinion should also address 
the role of the veteran's past history of 
smoking as much as four packs of 
cigarettes per day beginning at age 12 
(per a private treatment record dated in 
August 1998).  An explanation as to the 
criteria for a diagnosis of asbestosis or 
other asbestos related disease should be 
provided.  

5.  Following completion of these 
actions, the RO should review the 
evidence and determine whether the 
veteran's claims may now be granted.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be provided with an appropriate 
Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The veteran's TDIU claim is inextricably intertwined with his 
other claims, inasmuch as a grant of service connection for 
any disability could affect the outcome of his TDIU claim. 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). See also 
Kellar v. Brown, 6 Vet. App. 157 (1994) and Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Therefore, further 
consideration of this claim must be deferred to avoid 
piecemeal adjudication. See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Hoyer v. Derwinski, 1 Vet. App. 208 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


